     Case 20-15720           Doc 16       Filed 01/07/21 Entered 01/07/21 09:11:31       Desc Main
                                            Document     Page 1 of 8



                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOS
                                      EASTERN DIVISION

IN RE:                                                   )        Chapter 7
                                                         )
           Lindsay Ozgunay,                              )        Case No. 20-15720
                                                         )
                             Debtor(s).                  )        Judge Cox


                               DEBTOR’S RESPONSE TO US TRUSTEE’S
                               MOTION TO DISMISS CHAPTER 7 CASE

           NOW COMES Debtor, Lindsay Ozgunay, by and through her attorneys, Cutler &

Associates, Ltd, and for her Response to the US Trustee’s Motion to Dismiss Chapter 7 case,

Debtor states and alleges as follows:

                                                 INTRODUCTION

           1.       Debtor, a licensed nurse1, filed her Chapter 7 case on August 17, 2020.

           2.       The United States Trustee’s office filed its motion to dismiss the case on

November 23, 2020.

           3.       Trustee’s motion makes assumptions of facts which are not based on the Debtor’s

schedules or testimony at her Section 341 Meeting and Trustee ignores facts which should weigh

heavily on this Court’s ability to properly rule on the totality of debtor’s circumstances.

           4.       In In re: Kubatka, 605 BR 339 (Bankr. WD Penn, 2019), the Court listed the

following factors that should be considered in assessing the totality of the Debtor’s

circumstances in determining a bad faith filing on the part of Debtor:

                    “Although the totality of the circumstances is inherently incapable of being
                    reduced to an exhaustive list, factors traditionally considered by courts include:
                    (1) Whether the bankruptcy petition was filed because of sudden illness, calamity,
                    disability, or unemployment; (2) Whether the debtor incurred cash advances and
                    made consumer purchases far in excess of their ability to repay; (3) Whether the

1
    License is personal to Debtor and cannot be sold or transferred.
    Case 20-15720         Doc 16       Filed 01/07/21 Entered 01/07/21 09:11:31                     Desc Main
                                         Document     Page 2 of 8



                  debtor's family budget is excessive or unreasonable; (4) Whether the debtor's
                  expenses can be reduced significantly without deprivation of adequate food,
                  clothing, shelter, and other necessities; (5) Whether the debtor's schedules and
                  statement of current income and expenses reasonably and accurately reflect the
                  true financial condition; (6) Whether the debtor enjoys a stable source of future
                  income; (7) Whether the debtor has the ability to repay debts out of future
                  earnings; (8) Whether an attempt to repay debts would be easy, difficult, or wholly
                  unfeasible; (9) Whether the debtor is eligible for chapter 13; (10) Whether there
                  are state remedies with the potential to ease the financial predicament and the
                  degree of relief obtainable through private negotiations; and (11) Whether the
                  petition was filed in good faith. Moreover, if an ability to pay analysis requires
                  the "diversion" of funds from the monthly payment of student loans, the court
                  must consider whether and to what degree the student loan obligation is likely to
                  increase in principal during the duration of a chapter 13 plan. Id. 605 BR 339,
                  367-368. [emphasis added].

         5.       Debtor asserts that the totality of the circumstances support her eligibility for

Chapter 7. Her household budget is far from excessive or unreasonable; her expenses cannot be

reduced without deprivation of adequate food, clothing, shelter, and other necessities; her

schedules and statement of current income and expenses reasonably and accurately reflect her

true financial condition2 she cannot afford to pay both her student loans and other unsecured

debts; her petition was filed in good faith; and she is ineligible for a Chapter 13.

                                        TRUSTEE ALLEGATIONS

         6.       The Trustee argues that Debtor’s case must be dismissed for the following

reasons:

                  a.       Debtor improperly includes as an expense on Schedule J the repayment of

                           her student loan debt.

                  b.       Debtor has listed excessive transportation expenses on schedule J.

                  c.       Debtor has not suffered any calamity that drove her into bankruptcy.



2
  Debtor’s average income over the past six months has decreased by approximately $200/month. Debtor has
produced proof of her child care costs to Trustee significantly higher than her budgeted amounts, and proof of her
student loan payments amounts.

                                                        -2-
     Case 20-15720     Doc 16     Filed 01/07/21 Entered 01/07/21 09:11:31             Desc Main
                                    Document     Page 3 of 8



                d.      Debtor has the ability to repay 65% of all her unsecured debt in 60

                        months.

         7.     Debtor will address each of these arguments below.

                                           ARGUMENT

I.       Trustee Argues Debtor Improperly Includes as an Expense on Schedule J the Repayment
         of Her Student Loan Debt.

         8.     Trustee argues that student loan payments are not an allowed expense that can be

used to show the inability to repay debts. However, the Court in Kubatka, 605 BR 339,

disagreed:

         “The case law recognizes the prohibition against a debtor favoring their student loan
         debts is not absolute. Indeed, courts have recognized that it may be appropriate to not
         count a debtor's monthly student loan payments as disposable income where: (1) "there
         existed a large student-loan obligation which, given its nondischargeable character,
         would continue to increase in principal during the duration of a Chapter 13 plan;" and (2)
         the distribution to debtor's other unsecured creditors under a hypothetical chapter 13 plan
         would be minimal. In the Court's view, this is not so much an exception to the rule, but
         merely an evaluation of the totality of the circumstances and an acknowledgment that a
         debtor's ability to pay should be material if the case is to be dismissed for abuse.”
         Kubatka 605 BR at 366.


         9.     None of the cases cited by the Trustee in its motion state a blanket rule that

student loan payments are not an allowable expense on Schedule J. Rather, all cited cases

address the totality of the circumstances and require a review of a debtor’s particular situation.

         10.    Debtor owes over $310,000 in student loans. As indicated in her budget, she

cannot afford to pay both her student loans and her other creditors. Any amounts paid to other

creditors would result in an underpayment of her student loans, resulting in an increase in

principal as she would not be making her full required payments. This would cause harm to both

Debtor and her co-signers.




                                                -3-
   Case 20-15720       Doc 16     Filed 01/07/21 Entered 01/07/21 09:11:31            Desc Main
                                    Document     Page 4 of 8



        11.     In considering whether student loan expenses can be used as an allowable

Schedule J expense, courts have found relevant the fact that a debtor has a co-signer.

        12.     As the Court summarized in In re Martin, 371 B.R. 347 (Bankr. C.D. Ill. 2007):

        “In Templeton, 365 B.R. 213, the court found that, because it was undisputed that the
        student loans in question were non-dischargeable, the debtors had no reasonable
        alternative other than to pay them. The court held "there is nothing within the Debtors'
        power to reduce or otherwise avoid the additional expense of the student loans." Id. at
        216.”

        “In Haman, 366 B.R. 307, the court also found that, because the student loan obligation
        of the debtor who had cosigned for her son was non-dischargeable, the debtor had no
        reasonable alternative to payment of the loan. The debtor had no ability to pay the loan in
        full and avoid ongoing payments and her son could not make the payments due to a
        medical condition. Further, the court rejected the arguments of the UST in that case that
        partial payment through a Chapter 13 case would be a reasonable alternative. Id. at 315-
        16.” Martin at 355.

        13.     Debtor has co-signers on her student loans. Her sister and mother are both co-

signers. Requiring Debtor to pay co-signed student loan debt through a hypothetical Chapter 13

is not a reasonable alternative, as it would harm her co-signers by causing them to default on their

obligations.

        14.     As discussed further below, a hypothetical Chapter 13 is not an option for Debtor

as her debt exceeds the debt limits for a Chapter 13.

        15.     Therefore, without a reasonable alternative to pay the student loans and because

of the negative affect on her co-signers, the Debtor’s student loan expenses should be allowed.

II.     Trustee Argues the Debtor has Listed Excessive Transportation Expenses on Schedule J.

        16.     Debtor lives in Illinois and works in Indiana. Her daily commute to and from

work is 110 miles a day and she is required to pay tolls getting to her job. Debtor accepted a

position in Indiana because she needed the income to provide for household. Had a comparable

position been available to her in Illinois -- which one was not -- she could have avoided her 2 ½



                                                -4-
  Case 20-15720       Doc 16      Filed 01/07/21 Entered 01/07/21 09:11:31          Desc Main
                                    Document     Page 5 of 8



hour daily commute time and saved money on transportation costs. Rather than wait until a

nearby job opportunity arose, Debtor accepted her position.

       17.     While Trustee alleges Debtor’s scheduled transportation expenses are excessive

and should be lowered, Trustee does not contest the fact that Debtor actually pays these

necessary transportation costs.

       18.     Moreover, Trustee ignores the fact that other than her necessary transportation

expenses, Debtor is living on a minimal budget so that she can afford to get to work, support her

family, and pay her non-dischargeable student loans.

       19.     The following comparison between Debtor’s Schedule J budget and IRS

Guideline expenses for a household size of two indicates that Debtor is living “below means” in

every category of living expenses other than her transportation costs:

               Item                   Debtor’s Sch J          IRS Guideline

               Food                   $600                    $715

               Clothing               $120                    $158

               Housekeeping           $-0-                    $ 67

               Personal Care and
               Miscellaneous          $200                    $358

               Medical                $-0-                    $112

                      Total           $920                    $1,410

Even her car payment of $380/month is significantly less than IRS standard of $521.

       20.     Additionally, prior to filing its motion, Trustee requested and Debtor produced

proof of her child care expenses, which, unfortunately for Debtor, identified that she was paying




                                               -5-
    Case 20-15720        Doc 16       Filed 01/07/21 Entered 01/07/21 09:11:31                    Desc Main
                                        Document     Page 6 of 8



over $700/month more than she had budgeted for on her Schedule J.3 Debtor’s expenses are

clearly not excessive as the Debtor actually pays these expenses and the Trustee does not contest

this.

        21.      Trustee’s bald allegation that Debtor’s transportation expenses are excessive is

misleading and intended to mischaracterize Debtor’s lifestyle and suggest that her budget is

inflated. Debtor’s transportation expenses are necessary and must be allowed as a Schedule J

expense. Without them, Debtor would not be able to get to work or would be forced to accept a

lower paying job.

III.    Trustee Argues the Debtor Has Not Suffered Any Calamity That Drove Her Into
        Bankruptcy.

        22.      Trustee asserts that because Debtor has a high income, she is not needy and has

not suffered any calamity that drove her into bankruptcy. This claim has no basis in Debtor’s

schedules or her Section 341 testimony. No questions have been asked of the Debtor as to

whether she suffered a calamity prior to the filing of this case.

        23.      Moreover, the case law cited by Trustee indicates that a calamity is not a

requirement to be allowed to file bankruptcy. Rather, a calamity is something that could be

counted in Debtor’s favor, but the lack of one, does not work against her.

        24.      Notwithstanding Trustee’s assertion, Debtor has been subject to an ongoing

contentious custody fight with her son’s father, who has admitted substance abuse issues, and

which continues to cause stress on the Debtor and her five-year old son. The substance abuse

issues led to the breakup of the relationship and a good portion of the debt incurred by Debtor

was incurred during her relationship with her ex.



3
  Additional day care expenses were necessary due to Covid related school closings which were unanticipated at the
time of filing her case.

                                                       -6-
  Case 20-15720         Doc 16   Filed 01/07/21 Entered 01/07/21 09:11:31             Desc Main
                                   Document     Page 7 of 8



       25.     Moreover, Debtor will no longer be receiving child support due to her ex’s

unemployment.

IV.    Trustee Argues Debtor Has The Ability to Repay 65% of All Her Unsecured Debt in 60
       Months.

       26.     Lastly, Trustee claims that Debtor has monthly disposable income available for

debt repayment. Trustee argues that Debtor could repay her unsecured debt at approximately

65% over a period of 60 months.

       27.     The sum and substance of Trustee’s claim is that Debtor can make these payments

in a Chapter 13 Plan.

       28.     Trustee ignores the fact that Debtor is not eligible for a Chapter 13 as her

unsecured debts exceed the debt limit set forth in 11 U.S.C. §109(e) of $419,275.

       29.     While Trustee alludes to the possibility of a Chapter 11, this is not a feasible

option due to the costs, time requirements, trustee and attorney fees as well as the requirement of

consent from impaired class of creditors. Moreover, Chapter 11 does not provide a co-debtor

stay which would cause unnecessary harm to Debtor’s mother and sister.

       30.     Accordingly, Trustee’s argument based on a hypothetical Chapter 13 filing, does

not apply here and Debtor has no viable alternative other than a Chapter 7

                                         CONCLUSION

       31.     The arguments set forth by the Trustee simply are not sufficient to dismiss the

Debtor’s case. The Debtor has no viable alternative to a Chapter 7. She cannot convert to a

Chapter 13. Her expenses, including student loan payment, should be allowed.



WHEREFORE, the Debtor, Lindsay Ozgunay, prays for the following relief:

       A.      That the US Trustee’s motion to dismiss be denied; and

                                                -7-
  Case 20-15720      Doc 16     Filed 01/07/21 Entered 01/07/21 09:11:31            Desc Main
                                  Document     Page 8 of 8



       B.     For such other and further relief as this Court deems equitable and just.


Dated: January 7, 2021

                                                    Respectfully Submitted,

                                                    By: /s/ David H. Cutler
                                                    One of Debtor’s Attorney

Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076
Phone: (847) 673-8600




                                              -8-
